DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant called the examiner for restarting period for response on February 11, 2021, because the details action in the previous office action was incomplete or some portion of the rejection was missing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6, 7, 9-11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as
being anticipated by Elgazzar et al. (US 2013/0110494) in view of Noda (US 2008/0288241).
As per claim 1, Elgazzar discloses, a device comprising:
a memory adapted to store a list comprising a plurality of vocabulary words in a
first language and, for each vocabulary word, a corresponding word in a second
language (Paragraph 0021, memory; Paragraph 0045, menu);
a display device (Paragraph 0019, display); and

receive a sentence comprising a plurality of words in the first language (Paragraphs 0019-0021, source data);
translate the one or more selected words from the first language to the second language (Paragraph 0021); and
Elgazzar does not explicitly discloses, “receive a sentence, select one or more
words among the plurality of words, based on one or more predetermined criteria;
cause the display device to display version of the sentence that includes at
least one word in the first language and at least one word in the second language,
wherein:
one or more first words that are in the plurality of words and are not among the
one or more selected words are displayed within the displayed sentence in the first
language; and
one or more second words that are in the plurality of words and are among the
one or more selected words are replaced within the displayed sentence by respective
translations in the second language and are not displayed within the displayed sentence
in the first language’. However, Noda discloses: 
“receive a sentence (Abstract), select one or more words among the plurality of words, based on one or more predetermined criteria (Paragraph 0026, for example “sports” predetermined criteria);
cause the display device to display version of the sentence that includes at least one word in the first language and at least one word in the second language (Figs. 7 and 8, sumo and footy is a word in second language}, wherein:

one or more second words that are in the plurality of words and are among the one or more selected words are replaced within the displayed sentence by respective translations in the second language and are not displayed within the displayed sentence in the first language (Fig. 7 and 8).
Therefore, ii would have been obvious to one of ordinary skill in the art at the time of the invention to use Noda’s teaching in the invention of Eloazzar because Noda teaches his invention provide a multi-language exchange system for message in one language lo another and relates more particularly, through exclusively, to an internet based multi-language exchange system (Paragraph 0001).

As per claim 2, Elgazzar discloses, wherein the processor is further adapted to: receive from a user information specifying the first language and the second language (Paragraph 0045).

As per claim 3, Elgazzar discloses, wherein the processor is further adapted to: receive from the user a selection of a predetermined group of words; and select words among the plurality of words that are also in the predetermined group of words (Paragraphs 0028 and 0029).



As per 7, Elgazzar discloses, wherein the processor causes, for each of the one or more second words, a first version of the respective second word transliterated from the second language into a writing system associated with the first language, and a second version of the respective second word displayed in a writing system associated with the second language, to be displayed on the display device (Paragraphs 0027-0032).

As per claims 9-11, 14, 15, and 16, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 1-3 and 6-7, because the corresponding claims have similar limitations.

Claims 4, 5, 8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elgazzar et al. (US 2013/0110494) in view of Noda (US 2008/0288241) as applied to claims 1 above, and further in view of Levin (US 2004/0102956).
As per claim 4, Elgazzar in view of Noda do not explicitly disclose, but Levin discloses, wherein the predetermined group of words include a plurality of vocabulary words associated with a particular activity (Paragraphs 0042 and 0043).

As per claim 5, Elgazzar in view of Noda do not explicitly disclose, but Levin discloses, wherein the processor is further adapted to: receive from the user a selection of a social media platform in which the user wishes to send and receive messages and apply contextual language translation functions to the messages (Paragraphs 0035, 0081 and 0083).

As per claim 8, Elgazzar in view of Noda do not explicitly disclose, wherein the one or more first words and the one or more second words are broadcast to a plurality of users via a social media platform (Paragraphs 0036 and 0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known social media platform in which user wishes to send and receive messages as teaches by Levin in the invention of Elgarzzar’s translation because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention.
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’ Co. V. Teleflex Inc. 550 U.S.-,8B2USPQ2d 1385 (Supreme Court 2007) (KSA).

Allowable Subject Matter
Claims 17-20 are allowed over the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
February 12, 2022						
	

/ABUL K AZAD/           Primary Examiner, Art Unit 2656